               Case 3:12-cv-02039-GAG Document 1031 Filed 11/28/18 Page 1 of 2



 1                           IN THE UNITED STATES DISTRICT COURT

 2                             FOR THE DISTRICT OF PUERTO RICO

 3

 4   UNITED STATES OF AMERICA,

 5        Plaintiff,

 6        v.                                                  CASE NO. 12-2039 (GAG)

 7   COMMONWEALTH OF PUERTO RICO,
     et al.,
 8
          Defendants.
 9

10                                      INFORMATIVE MOTION

11   TO THE HONORABLE COURT:

12             NOW COMES, the undersigned as Constitutional and Legal Advisor to the Federal

13   Monitor’s Office who respectfully informs the Court as follows:

14             On this same date, the undersigned filed an Informative Motion Regarding the Final

15   Schedule for the Mayagüez Town Hall Meeting, along with a timetable for the participating

16   guest-speakers (See Docket No. 1028). Inadvertently, the undersigned mentioned Mr. Joel Torres

17   Ortiz, Esq., as counsel for the Puerto Rico Department of justice (PRDOJ) in the attached

18   timetable. However, the timetable should have read: Ms.Valerie Concepción Cintrón, Esq., who

19   is in fact the counsel for PRDOJ. The undersigned apologizes for any inconvenience the above-

20   mentioned oversight may have caused.

21             WHEREFORE, the undersigned, as counsel in charge of the Town Hall Meetings on

22   behalf of the Federal Monitor, respectfully requests that the court takes notice of the above for all

23   relevant purposes.

24                                                        1
            Case 3:12-cv-02039-GAG Document 1031 Filed 11/28/18 Page 2 of 2
     Civil No. 12-2039 (GAG)


 1   RESPECTFULLY SUBMITTED.
 2                                In San Juan, Puerto Rico, this November 28, 2018.
 3

 4                                             CASTELLANOS GROUP, P.S.C.
                                               Cond. Madrid, Suite 304
 5                                             Calle Loiza 1760
                                               San Juan, PR 00911
 6                                             Tel. 787-641-8447
                                               Fax. (787)793-4495
 7                                             S/ ALFREDO A. CASTELLANOS
                                               ALFREDO A. CASTELLANOS
 8                                             Constitutional and Legal Advisor to the
                                               Federal Monitor’s Office
 9                                             Counsel in Charge of the Town Hall Meetings
                                               Federal District Court, for the District of Puerto Rico
10                                             alfredo@cglawpr.com


11                             NOTICE OF ELECTRONIC FILING

12          I HEREBY CERTIFY, that on this date, I electronically filed the foregoing with the
     Clerk of the Counseling the CM/ECF system, which will notify copy to the attorneys of record.
13

14
                                               S/ ALFREDO A. CASTELLANOS
                                               ALFREDO A. CASTELLANOS
15                                             Constitutional and Legal Advisor to the
                                               Federal Monitor’s Office
16                                             Counsel in Charge of the Town Hall Meetings
                                               Federal District Court, for the District of Puerto Rico
17                                             alfredo@cglawpr.com

18

19

20

21

22

23

24                                                     2
